Name: Commission Regulation (EC) NoÃ 1343/2006 of 12 September 2006 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff
 Date Published: nan

 13.9.2006 EN Official Journal of the European Union L 249/11 COMMISSION REGULATION (EC) No 1343/2006 of 12 September 2006 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 8(3) thereof, Whereas: (1) Article 8(1) of Regulation (EEC) No 2771/75 provides that the difference between prices in international trade for the products listed in Article 1(1) of that Regulation and prices within the Community may be covered by an export refund where these goods are exported in the form of goods listed in the Annex to that Regulation. (2) Commission Regulation (EC) No 1043/2005 of 30 June 2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (2), specifies the products for which a rate of refund is to be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regulation (EEC) No 2771/75. (3) In accordance with the second paragraph of Article 14 of Regulation (EC) No 1043/2005, the rate of the refund per 100 kilograms for each of the basic products in question is to be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed. (4) Article 11 of the Agreement on Agriculture concluded under the Uruguay Round lays down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The rates of the refunds applicable to the basic products listed in Annex I to Regulation (EC) No 1043/2005 and in Article 1(1) of Regulation (EEC) No 2771/75, and exported in the form of goods listed in Annex I to Regulation (EEC) No 2771/75, shall be fixed as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 13 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 172, 5.7.2005, p. 24. Regulation as last amended by Regulation (EC) No 544/2006 (OJ L 94, 1.4.2006, p. 24). ANNEX Rates of the refunds applicable from 13 September 2006 to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty (EUR/100 kg) CN code Description Destination (1) Rate of refund 0407 00 Birds' eggs, in shell, fresh, preserved or cooked:  Of poultry: 0407 00 30   Other: (a) On exportation of ovalbumin of CN codes 3502 11 90 and 3502 19 90 02 3,00 03 20,00 04 3,00 (b) On exportation of other goods 01 3,00 0408 Birds' eggs, not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter:  Egg yolks: 0408 11   Dried: ex 0408 11 80    Suitable for human consumption: not sweetened 01 40,00 0408 19   Other:    Suitable for human consumption: ex 0408 19 81     Liquid: not sweetened 01 20,00 ex 0408 19 89     Frozen: not sweetened 01 20,00  Other: 0408 91   Dried: ex 0408 91 80    Suitable for human consumption: not sweetened 01 73,00 0408 99   Other: ex 0408 99 80    Suitable for human consumption: not sweetened 01 18,00 (1) The destinations are as follows: 01 Third countries except Bulgaria as from 1 October 2004 and Romania as from 1 December 2005. For Switzerland and Liechtenstein these rates are not applicable to the goods listed in Tables I and II to Protocol No 2 to the Agreement between the European Community and the Swiss Confederation of 22 July 1972 exported with effect from 1 February 2005, 02 Kuwait, Bahrain, Oman, Qatar, United Arab Emirates, Yemen, Turkey, Hong Kong SAR and Russia, 03 South Korea, Japan, Malaysia, Thailand, Taiwan and the Philippines, 04 all destinations except Switzerland, Bulgaria with effect from 1 October 2004, Romania with effect from 1 December 2005 and those of 02 and 03.